          Case 1:17-cv-00253-RDM Document 92 Filed 05/10/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  PUBLIC CITIZEN, INC., et al.,

                                 Plaintiffs,

  v.                                                    Civil Action No. 1:17-cv-00253 RDM

  DONALD J. TRUMP, in his official
  capacity as President of the United States, et
  al.,

                                 Defendants.



                    JOINT MOTION TO POSTPONE STATUS HEARING
       In the interest of judicial efficiency, the parties submit this joint motion to postpone the

status hearing scheduled for Monday, May 13 at 10:00 to any time Friday afternoon, May 17,

which counsel understand is a time available on the Court’s schedule.

       On Tuesday, May 7, Defendants served responses to all of Plaintiffs’ written discovery,

consisting of interrogatory answers from five agencies (OMB, DOE, DOL, DOT and EPA),

responses to requests for admission from three agencies (DOE, DOL and DOT), and a response to

requests for documents from OMB. Counsel for Plaintiffs have reviewed these responses and

counsel for the parties conducted an initial telephonic meet-and-confer session about the discovery

this afternoon. The parties believe that with additional time to review the responses and confer

they may be able to narrow issues in dispute, resulting in a more productive status hearing.

       Wherefore, the parties jointly request that the Court vacate the status hearing scheduled for

Monday, May 13 at 10:00 and reschedule that status hearing to any time on the afternoon of Friday,

May 17.



                                                   1
        Case 1:17-cv-00253-RDM Document 92 Filed 05/10/19 Page 2 of 4



DATED: May 10, 2019               Respectfully submitted,


                                  JOSEPH H. HUNT
                                  Assistant Attorney General

                                  JESSE K. LIU
                                  United States Attorney

                                  ERIC R. WOMACK
                                  Assistant Branch Director


                                  /s/ Daniel Bensing
                                  DANIEL BENSING (D.C. Bar No. 334268)
                                  Senior Trial Counsel
                                  MICHAEL DREZNER (V.A. Bar No. 83836)
                                  Trial Attorney

                                  MICHAEL BAER (N.Y. Bar No. 5384300)
                                  Trial Attorney

                                  U.S. Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L St., N.W., Rm. 12028
                                  Washington, DC 20005
                                  Telephone: (202) 305-0693
                                  Facsimile: (202) 616-8460
                                  Email: Daniel.Bensing@usdoj.gov

                                  Counsel for Defendants


                                  /s/ Allison Zieve
                                  Allison M. Zieve
                                  (DC Bar No. 424786)
                                  Scott L. Nelson
                                  (DC Bar No. 413548)
                                  PUBLIC CITIZEN LITIGATION GROUP
                                  1600 20th Street NW
                                  Washington, DC 20009
                                  (202) 588-1000

                                  Counsel for all Plaintiffs



                                      2
Case 1:17-cv-00253-RDM Document 92 Filed 05/10/19 Page 3 of 4



                          Patricia M. Shea
                          (DC Bar No. 367231)
                          COMMUNICATIONS WORKERS OF AMERICA
                          501 3rd Street NW
                          Washington, DC 20001
                          (202) 434-1100

                          Counsel for Communications Workers
                          of America

                          Patti A. Goldman
                          (DC Bar No. 398565)
                          EARTHJUSTICE
                          705 2nd Avenue, #203
                          Seattle, WA 98104
                          (206) 343-7340

                          Counsel for all Plaintiffs

                          Michael E. Wall
                          (CA Bar No. 170238)
                          Cecilia D. Segal
                          (CA Bar No. 310935)
                          NATURAL RESOURCES DEFENSE
                          COUNCIL, INC.
                          111 Sutter Street, Floor 21
                          San Francisco, CA 94104
                          (415) 875-6100

                          Counsel for Natural Resources Defense
                          Council, Inc.




                              3
         Case 1:17-cv-00253-RDM Document 92 Filed 05/10/19 Page 4 of 4



                                      Certificate of Service


        I hereby certify that on the 10th day of May, 2019, I caused the forgoing Joint Motion to
Postpone Status Hearing to be served on counsel for Plaintiffs by filing with the Court’s
electronic case filing system.



                                                               /s/ Daniel Bensing

                                                               Daniel Bensing




                                                4
